DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  
--Please insert the patent numbers of the parent cases in [0001]. 
Appropriate correction is required.

Claim Objections
Claim 27 is objected to because of the following informalities:  
--In claim 27, replace “generate a registration message” with “generate a registration request message” or “send the registration request message” with “send the registration message” to correct a possible antecedent basis issue.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-28, 31-35 and 39-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 and 4-6 of U.S. Patent No. 10,986,602, hereinafter referred to as ‘602. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and those of ‘602 are similar in scope.
Regarding claim 27, ‘602 teaches a user equipment (UE) comprising: 
baseband circuitry to generate a registration message to retrieve local area data network (LADN) information (See Claim 1); and 
radiofrequency (RF) circuitry communicatively coupled with the baseband circuitry, the RF circuitry to: 
send the registration request message to a radio access network (RAN) node for delivery to an Access and Mobility Management Function (AMF) (See Claim 1); and 
receive a registration accept message over an N1 interface from the AMF via the RAN node, the registration accept message includes the LADN Information for a list of LADNs that are available to be used by the UE within a Registration Area determined by the AMF for the UE (See Claim 1).  
While ‘602 fails to teach of the hardware components, omission of an element and its function in a combination in an obvious expedient if the remaining elements perform the same function as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).

Regarding claim 28, ‘602 further teaches the UE of claim 27, wherein the registration message is a Mobility Registration Update message (See Claim 2).  
Regarding claim 31, ‘602 further teaches the UE of claim 27, wherein the baseband circuitry is further to: 2 Attorney's Docket No.: AB0272US-C2/1 11027-258305generate the registration request message to include one or more configured local area data network (LADN) data network names (DNNs) or Indicator Of Requesting LADN Information (See Claim 1).  

Regarding claim 32, ‘602 further teaches the UE of claim 31, wherein the registration accept message includes LADN Service Area Information, the LADN Service Area Information including a set of Tracking Areas that belong to the Registration Area that the AMF assigns to the UE (See Claim 4).  

Regarding claim 33, ‘602 further teaches the UE of claim 32, wherein the list of LADNs includes at least one LADN DNN of the one or more LADN DNN(s) to which the UE is subscribed (See Claim 5).  

Regarding claim 34, ‘602 further teaches the UE of claim 32, wherein the list of LADNs includes LADN service area information and an LADN DNN for each of the one or more LADNs (See Claim 6).  

Regarding claim 35, ‘602 teaches one or more non-transitory computer-readable media (NTCRM) comprising instructions, wherein execution of the instructions by one or more processors of a user equipment (UE) is to cause the UE to: 
generate a Mobility Registration Update to retrieve local area data network (LADN) information (See Claims 1-2); 
send the Mobility Registration Update message to a radio access network (RAN) node for delivery to an Access and Mobility Management Function (AMF) (See Claims 1-2); and 
obtain a Registration Accept message over an N1 interface from the AMF via the RAN node, the registration accept message includes the LADN Information for a list of LADNs that are available to be used by the UE within a Registration Area determined by the AMF for the UE (See Claims 1-2).  

Regarding claim 39 ‘602 further teaches the one or more NTCRM of claim 35, wherein execution of the instructions is to further cause the UE to: 
generate the registration request message to include one or more configured local area data network (LADN) data network names (DNNs) or Indicator Of Requesting LADN Information (See Claim 1).  

Regarding claim 40, ‘602 further teaches the one or more NTCRM of claim 35, wherein the registration accept message includes LADN Service Area Information, the LADN Service Area Information including a set of Tracking Areas that belong to the Registration Area that the AMF assigns to the UE (See Claim 4).  

Regarding claim 41, ‘602 further teaches the one or more NTCRM of claim 40, wherein the list of LADNs includes at least one LADN DNN of the one or more LADN DNN(s) to which the UE is subscribed (See Claim 5).  

Regarding claim 42, ‘602 further teaches the one or more NTCRM of claim 40, wherein the list of LADNs includes LADN service area information and an LADN DNN for each of the one or more LADNs (See Claim 6).  

Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,986,602, hereinafter referred to as ‘602 in view of Kim et al. (U.S. PGPub 2019/0037516), hereinafter referred to as Kim. 
Regarding claim 36, ‘602 fails to teach the one or more NTCRM of claim 35, wherein execution of the instructions is to further cause the UE to: generate the Mobility Registration Update message when the UE has moved to a tracking area outside of a registration area designated for the UE.
Kim teaches generating the Mobility Registration Update message when the UE has moved to a tracking area outside of a registration area designated for the UE (See [0107] and [0109]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the NTCRM of ‘602 to include generate the Mobility Registration Update message when the UE has moved to a tracking area outside of a registration area designated for the UE taught by Kim in order to minimize delay and failure.
	

Allowable Subject Matter
Claims 29-30  and 37-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 29-30 appear to be novel and inventive because prior art fails to show or teach wherein the Mobility Registration Update message includes a List Of protocol data unit (PDU) Sessions To Be Activated, and wherein the List Of PDU Sessions To Be Activated includes PDU Sessions for which there are pending uplink data, in combination with the other limitations of the independent claim.  
Claims 37-38 appears to be novel and inventive for reasons similar to claim 29 above.

REASONS FOR ALLOWANCE
Claims 43-46 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of Qiao et al. (U.S. PGPub 2019/0150081) teaches generating a registration request message to include one or more data network names (DNNs) (UE may send a registration request to a (R)AN comprising an AN message. The AN message may comprise AN parameters and/or a RM-NAS Registration Request, wherein the RM-NAS Registration Request may comprise at least one of: a registration type and DNN; See [0178]) and send the registration request message to a radio access network (RAN) node (The message is transmitted to the RAN; See [0178]).  
The prior art of Lee et al. (U.S. PGPub 2019/0182788) teaches the terminal may include information capable of indicating the LADN DNN information in a request message (See [0158]).
	The prior art of Sugawara et al. (U.S. PGPub 2020/0120751) teaches transmitting a request for LADN information in a registration request (See [0203]-[0205]).
Claims 43-46 appear to be novel and inventive because prior art fails to show or teach integrated Circuitry (IC) to be employed as a radio access network (RAN) node obtaining a radio resource control (RRC) message from a user equipment (UE) from a remote radio head (RRH), the RRC message to include a registration request message, -4- Attorney's Docket No.: AA8866-US-C1-C1 /111027the registration request message for retrieval of local area data network (LADN) information, sending an N2 message including the registration request message to an Access and Mobility Management Function (AMF), and forwarding a registration accept message from the AMF to the UE, the registration accept message to include the LADN Information for a list of LADNs that are available to be used by the UE within a Registration Area determined by the AMF for the UE.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        6/4/2022